Citation Nr: 1029223	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  09-48 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected lumbar spine disability, currently rated as 40 
percent disabling.

2.  Entitlement to an increased disability rating for the 
service-connected right hip disability, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that continued ratings of 40 percent and 10 percent for 
lumbar spine and right hip disabilities, and denied service 
connection for left ear hearing loss.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

Additional treatment records may be outstanding.  In a May 2009 
rating decision and November 2009 statement of the case, the RO 
indicated that reviews of virtual VA medical records were 
conducted, the results of which were negative for any objective 
medical evidence pertinent to the Veteran's claims.  However, it 
is unclear which VA medical records were reviewed and/or whether 
they were ever associated with the claims file.  A review of the 
claims file reflects treatment at the VA Medical Centers (VAMCs) 
in Dublin, Georgia, dated in September 1996 and February 1997; 
Columbia, South Carolina, dated in January 2005; and Orlando, 
Florida, dated from February 2008 to March 2009 and from August 
2009 to October 2009.  To aid in adjudication, any VA medical 
records from the VAMCs in Orlando, Florida; Dublin, Georgia; and 
Columbia, South Carolina that have not yet been obtained should 
be obtained and associated with the claims file.

In addition, the record reflects that the Veteran is in receipt 
of benefits from the Social Security Administration (SSA).  It is 
unclear whether the Veteran is receiving retirement pay, or 
whether he was in receipt of disability benefits prior to his 
eligibility for retirement pay.  Since the SSA decision and the 
records upon which that grant of benefits was based, if any, are 
not included in the claims folder and may be relevant to the 
claims on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).

With respect to the Veteran's claims for an increased rating for 
lumbar spine and right hip disabilities, the Veteran was last 
afforded a VA examination in March 2009.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  When 
available evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Although the Veteran's last VA examination is 
not too old, in light of the fact that updated VA and treatment 
records and SSA records have been requested, the prudent and 
thorough course of action is to afford the Veteran a VA 
examination to ascertain the current nature and severity of his 
lumbar spine and right hip disabilities.  Moreover, the March 
2009 VA examination indicates that the Veteran has radiculopathy 
of his right lower extremity.  This is noted in the diagnosis, 
and is evidenced by the Veteran's complaints of radiating pain 
down his buttock and into his right thigh, as well as the 
objective finding of absent ankle jerk on motor and sensory 
examination of reflexes.  It is therefore apparent that the 
Veteran's service-connected back disability is manifested by a 
neurological component in additional to the orthopedic 
manifestations.  The severity of this neurological component 
remains unclear, however.  As such, the VA examiner should opine 
as to whether the Veteran's sciatic nerve pain, numbness and 
sensory deficit is mild, moderate, moderately severe, or severe, 
based on the rating schedule.  

The Veteran also claims that he has left ear hearing loss that is 
related to his service.  Specifically, he contends that during 
service he was on a phone when a lightning struck the phone and 
caused his left ear hearing loss.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of a hearing loss.  VA medical records 
indicate a diagnosis of hearing loss, but are void of any 
audiology examinations.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion where 
it is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Although the Veteran is competent to report 
the onset of left ear hearing loss during service, and the 
continuity of symptoms after service, he is not competent to 
diagnose or to relate any current left ear hearing loss to his 
active service.  As any relationship remains unclear to the 
Board, the Board finds that another VA examination is necessary 
in order to fairly decide his claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The examiner on remand should comment on 
the functional effects caused by the Veteran's left ear hearing 
loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007)

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain all of the Veteran's VA treatment 
records that have not previously been 
obtained, from the VAMCs in Dublin, Georgia; 
Columbia, South Carolina; and Orlando, 
Florida and associate them with the claims 
file.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits, if any, and the 
medical records relied upon concerning that 
claim.

3.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's lumbar spine disability.  The 
claims file should be reviewed and that 
review should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to any 
lumbar spine disability.

   (b)  Provide ranges of motion of the 
lumbar spine.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The determination 
should be portrayed in terms of the degree 
of additional range of motion loss.

(d)  State the length of time during the 
past twelve months that the Veteran has 
had incapacitating episodes due to a 
lumbar spine disability.  Incapacitating 
episodes are periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that require rest prescribed by a 
physician and treatment by a physician.

(e)  Describe any neurological impairment 
(and any symptoms the impairment produces) 
resulting from the spinal disability, 
including any bowel and bladder 
abnormalities, and characterize the level 
of impairment caused by any sciatic 
radiculopathy/neuropathy/sensory and/or 
motor deficit of the lower extremities 
(complete paralysis, severe incomplete 
paralysis, moderately severe incomplete 
paralysis, moderate incomplete paralysis, 
or mild incomplete paralysis) in relation 
to the rating schedule.

(f)  State what impact, if any, the 
Veteran's lumbar spine disability has on 
his employment and daily living.

4.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's right hip disability.  The claims 
file should be reviewed and that review 
should be indicated in the examination 
report.  Specifically, the examiner should 
provide the following information:

(a)  Set forth all current complaints, 
findings and diagnoses pertaining to any 
right hip disability and provide ranges of 
motion of the right hip and right leg.

(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The determination 
should be portrayed in terms of the degree 
of additional range of motion loss.

(c)  State what impact, if any, the 
Veteran's right hip disability has on his 
employment and daily living.

5.  Schedule a VA examination to determine the 
nature and etiology of any current left ear 
hearing loss.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  All indicated 
studies should be performed.  The examiner 
should also fully describe the functional 
effects caused by the Veteran's left ear 
hearing loss.  Specifically, the examiner 
should provide the following:

      (a)  Diagnose any current left ear hearing 
loss.

(b)  Is it at least as likely as not (50 
percent or more probability) that any left 
ear hearing loss was incurred in or is due 
to or the result of the Veteran's service, 
including a lightning strike during a 
telephone conversation during service?  The 
examiner must consider the Veteran's 
statements regarding the incurrence of left 
ear hearing loss, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).

6.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, issue 
a supplemental statement of the case and allow 
the applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board or United States Court 
of Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

